Cc — 1639 Centre Street, Ste 216
(Ee Ridgewood, New York 11385

Tel. (929) 888.9480
COHEN&GREEN Fax. (929) 888.9457
ATTORNEYS AT LAW www.femmelaw.com

 

October 10, 2019

Hon. Jesse M. Furman

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: Anika Edrei, et al. v. City of New York, et al., 16-cv-01652 (IMF

 

Your Honor:

The parties submit this joint letter consistent with this Court’s June 11, 2019 Civil Case
Management Plan and Scheduling Order (Dkt. 84), which requires the parties to file a joint letter
by October 11, 2019 indicating whether we would like the Court to refer the case to the assigned
Magistrate Judge and/or the Court mediation program for settlement purposes and, if so,
approximately when we believe a settlement conference should be held.

At this time, the parties would not like the Court to refer the case to the assigned
Magistrate Judge and/or the Court mediation program for settlement purposes.

Thank you for your attention to this matter.

Respectfully submitted,

o—_—

Elena L. Cohen

 
